                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

CHRISTY FROST LEWIS,

              Plaintiff,

       v.                                   Civil Action No.: 5:20-cv-162-TBM-FKB


COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.

                                            ORDER

       AND NOW, this the 17th day of June, 2021, it is hereby ORDERED that Plaintiff’s

Counsel’s Petition for Attorney Fees Under the Equal Access to Justice Act (Docket No. 14) is

GRANTED and Plaintiff is awarded $9,523.64 in attorney’s fees. Astrue vs. Ratliff, 130 S. Ct.

2521, 2524 (2010), directs that the check should be made payable to Plaintiff and mailed to

Plaintiff’s Counsel at 521 Cedar Way, Suite 200, Oakmont, Pennsylvania 15139.



                                                    ______________________________
                                                    United States District Judge
